Title: From George Washington to John Laurens, 5 August 1777
From: Washington, George
To: Laurens, John



Sir,
City Tavern [Philadelphia] Augt 5th 1777.

Your favour of Yesterday came to my hands late in the Afternoon. For reasons unnecessary to mention, I mean to delay the actual Appointment of my fourth Aide de Camp a while longer; but if you will do me the honour to become a member of my Family, you will make me very happy, by your Company and assistance in that Line as an Extra Aid and I shall be glad to receive you in that capacity whenever it is convenient to you.
For the polite expressions contained in your Letter respecting myself, you will be pleased to accept the sincere thanks of Sir, Your most obt hble servt

G. Washington.

